      Case 3:20-cv-05468-LC-EMT Document 29 Filed 07/23/21 Page 1 of 2



                                                                          Page 1 of 2
                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

TAJHON WILSON,
FDOC Inmate No. R21310,
    Plaintiff,

vs.                                              Case No.: 3:20cv5468/LAC/EMT

G. CULPEPPER,
     Defendant.
_________________________/

                                     ORDER

      The chief magistrate judge issued a Report and Recommendation on June 23,

2021 (ECF No. 28).       The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

28) is adopted and incorporated by reference in this order.

      2.     “Plaintiff’s Motion to Voluntary Dismissal [sic] with Prejudice” (ECF

No. 27) is GRANTED and this action is DISMISSED with prejudice.
       Case 3:20-cv-05468-LC-EMT Document 29 Filed 07/23/21 Page 2 of 2



                                                                             Page 2 of 2

       3.     Defendant’s Motion to Dismiss Plaintiff’s Complaint (ECF No. 20) is

DENIED as moot.

       4.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 24th day of July, 2021.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5468/LAC/EMT
